Quilla an, Judge.
This case involves Mr. S. E. Young’s suit for medical expenses, loss of services and loss of his wife’s con*38sortium for her injuries resulting from the same collision as that in Rosenfeld v. Young, 117 Ga. App. 35. Held:
Argued November, 9, 1967
Decided December 1, 1967
Rehearing denied December 19, 1967.
Greene, Buckley, DeRieux, Moore & Jones, Burt DeRieux, James A. Eichelberger, for appellant.
Peek, Whaley, Blackburn & Haldi, J. Corbett Peek, Jr., Glenville Haldi, for appellee.
The enumerations of error in this case are controlled by the decision in the companion case, ante, with the exception of one ground relating to a charge. We have carefully examined the charge in light of the defendant’s contention and find it to be without error.

Judgment affirmed.


Jordan, P. J., and Deen, J., concur.